Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant's election with traverse of Group I claims 2-9 in the reply filed on 11/15/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden because the searches for Groups I and II could be made largely coextensive.  This is not found persuasive because perhaps a cursory search might be coextensive, but a complete and thorough search for one invention would not necessarily find the other, and the claims requires a complete and thorough search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 includes bis-diethylene glycol n-butyl ether malonate and bis-diethylene glycol n-butyl ether succinate as the bis(glycol ether) alkylates. These compounds are diethylene glycol-bridged, and so would require R2 to be hydrogen in the formula of claim 2. However, claim 2 requires that R2 be a methyl group (so the compound will be (poly)propylene glycol bridged.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-6 and 8-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hostettler307 (US 4287307 A).
Hostettler307 discloses a polyurethane elastomer prepared from a comprising composing a isocyanate component, one or more plasticizers and a catalyst [abstract]. The plasticizer includes compounds of the formula 

    PNG
    media_image1.png
    73
    340
    media_image1.png
    Greyscale

wherein R is alkyl having from 1 to 12 carbon atoms, R is aryl, alkylated aralkyl, and can be the same or different for each position, R' is H, methyl or ethyl, and in the compound may be any of the preceding in each position, Z is alkylene (C2 to C8), such as ethylene, propylene, butylene, hexylene, octylene [col 2 lines 52-65]. A specific example includes di-butoxypropyl adipate [col 3 line ] which is synonymous with the bis-dipropylene glycol n-butyl ether adipate of claim s 4 and 5. The examples include a Black Paste 1800 pigment (carbon black) [col 12]. The composition further comprises isocyanate prepolymers of high molecular weight, i.e. solid at room temperature [col 7 lines 33-55]. The isocyanate includes polyisocyanates [col 6 lines 36-37]. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsumiya et al (JP 2002-212534).
Matsumiya discloses a moisture curing composition comprising an isocyanate functional urethane prepolymer, a plasticizer and a filler [abstract] as well as a catalyst for urethanization [p3 ¶2, Example 1]. The plasticizer includes the reaction product of a polybasic acid and a monoalcohol ether compound, wherein the acid includes succinic acid, malonic acid, and adipic acid, and the monoalcohol includes propylene glycol monoalkyl ethers as well as tripropylene glycol monomethyl ether [p2 ¶7]. The exemplified plasticizer is a dibutyldiglycol adipate (BXA) [Example 1], which is a bis-diethylene glycol n-butyl ether adipate in the language of the claims. The filler includes carbon black [p ¶ ]. The composition includes 100 parts by weight (pbw) of the urethane prepolymer, 10 to 150 pbw of the plasticizer [p2 ¶ 10], 20 to 50 pbw of filler (carbon black) [p2 ¶12], and the example 1 includes 0.135 wt% of catalyst [0.5 pbw or 370.5 pbw of composition]. The prepolymer is prepared from glycerin and other triols [p2 ¶  5], so the isocyanate prepolymer will have 3 or more isocyanate groups. 
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed acids and monoalcohols in Matsumiya, as well as the very similar example of bis-diethylene glycol n-butyl ether adipate (only differs from the claimed formula in that the claimed R2 group is a hydrogen and not a methyl), would allow the ordinarily skilled artisan to readily envisage the claimed combination diacid with less than 6 carbon atoms and propylene glycol bridging, therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Furthermore, on its own, the exemplified dibutyldiglycol adipate (BXA) (bis-diethylene glycol n-butyl ether adipate) only differs from the claimed formula in that the claimed R2 group is a hydrogen and not a methyl. This would differ only in predictable ways from the claimed propylene bridging (i.e. higher hydrophobicity, lower crystallinity). One having ordinary skill in the art at the time the invention was made would have expected the disclosed plasticizer and claimed plasticizer to have similar if not equivalent properties based on the structural similarities of the two compounds.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
As stated by MPEP 2144.09:
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

In re Lohr and Spurlin (137 USPQ 548) teaches: When a new compound so closely related to a prior art compound as to be structurally obvious is sought to be patented based on the alleged greater effectiveness of the new compound for the same purpose as the old compound, clear and convincing evidence of substantially greater effectiveness is needed.  Here there are no new properties, but merely an alleged improvement in the same property for use against the same pests.

It is the opinion of the Office that the disclosed ranges of amounts of the claimed components are disclosed with sufficient specificity to anticipate the corresponding claimed ranges. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed ranges overlap the corresponding claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766